                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

    LERNER DAVIS, individually and on                         CIVIL ACTION
    behalf of her deceased son, Lester
    Cook

    VERSUS                                                       NO. 17-6325

    FORTERRA PIPE AND PRECAST,                             SECTION “R” (2)
    LLC


                           ORDER AND REASONS

        Before the Court is defendant’s motion for summary judgment.1

Because the Court finds that Lester Cook was a borrowed employee of

defendant, plaintiff’s complaint is barred by the exclusivity provisions of the

Louisiana Workers’ Compensation Act.           The Court therefore grants

defendant’s motion.


I.      BACKGROUND

        This case arises out of a fatal workplace accident. 2 On January 19,

2016, Lester Cook began working as a temporary employee for defendant

Forterra Pipe and Precast, LLC, at Forterra’s plant in New Orleans,




1       R. Doc. 20.
2       R. Doc. 9-3.
Louisiana.3 Cook was assigned to work at the Forterra plant by Lofton

Staffing Services, a temporary staffing agency. 4 Lofton commonly selected

and assigned temporary employees like Cook to work at the Forterra plant. 5

      On February 2, 2017, Cook was assigned to the box cutting station at

the Forterra plant. 6 Cook left the box cutting station to go to the pipe

machine area. 7 While in the pipe machine area, Cook climbed up onto a piece

of machinery known as a “pipe jacket.” 8 No one instructed Cook to climb

onto the pipe jacket. 9 Cook then “fell into an opening in the . . . pipe

machine,” and suffered severe injuries as a result.10        He died from his

injuries on February 16, 2017. 11 Plaintiff Lerner Davis is Cook’s mother. 12

      On May 18, 2017, plaintiff filed suit in state court asserting claims for

wrongful death, survival, and loss of consortium. 13 On June 29, 2017,

Forterra removed this action on the basis of diversity of citizenship. 14


3     R. Doc. 20-1 at 1 ¶ 1; R. Doc. 37-1 at 1 ¶ 1.
4     R. Doc. 20-3 at 2; R. Doc. 37 at 2.
5     R. Doc. 20-1 at 1 ¶ 4; R. Doc. 37-1 at 2 ¶ 4.
6     See R. Doc. 9-3 at 2 ¶ 4; R. Doc. 20-1 at 2 ¶ 12; R. Doc. 37-1 at 3 ¶ 12.
7     R. Doc. 20-1 at 2 ¶ 12; R. Doc. 37-1 at 3 ¶ 12.
8     R. Doc. 20-1 at 2 ¶ 13; R. Doc. 37-1 at 4 ¶ 13.
9     R. Doc. 20-1 at 2 ¶ 14; R. Doc. 37-1 at 4 ¶ 14.
10    R. Doc. 20-1 at 2 ¶ 15; R. Doc. 37-1 at 4 ¶ 15.
11    R. Doc. 37 at 2.
12    R. Doc. 9-3 at 4 ¶ 11.
13    Id. ¶¶ 11-14.
14    R. Doc. 1; R. Doc. 9.

                                       2
Forterra now moves for summary judgment, arguing that plaintiff’s claims

are barred by the exclusivity provisions of the Louisiana Workers’

Compensation Act (LWCA). 15


II.   LEGAL STANDARD

      Summary judgment is warranted when “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986); Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994). When assessing whether a dispute as to any material

fact exists, the Court considers “all of the evidence in the record but refrain[s]

from making credibility determinations or weighing the evidence.” Delta &

Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99

(5th Cir. 2008).     All reasonable inferences are drawn in favor of the

nonmoving party, but “unsupported allegations or affidavits setting forth

‘ultimate or conclusory facts and conclusions of law’ are insufficient to either

support or defeat a motion for summary judgment.” Galindo v. Precision

Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); see also Little, 37 F.3d at

1075. “No genuine dispute of fact exists if the record taken as a whole could



15    R. Doc. 20.
                                        3
not lead a rational trier of fact to find for the nonmoving party.” EEOC v.

Simbaki, Ltd., 767 F.3d 475, 481 (5th Cir. 2014).

       If the dispositive issue is one on which the moving party will bear the

burden of proof at trial, the moving party “must come forward with evidence

which would entitle it to a directed verdict if the evidence went

uncontroverted at trial.” Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257,

1264-65 (5th Cir. 1991) (internal citation omitted). The nonmoving party can

then defeat the motion by either countering with evidence sufficient to

demonstrate the existence of a genuine dispute of material fact, or by

“showing that the moving party’s evidence is so sheer that it may not

persuade the reasonable fact-finder to return a verdict in favor of the moving

party.” Id. at 1265.

       If the dispositive issue is one on which the nonmoving party will bear

the burden of proof at trial, the moving party may satisfy its burden by

pointing out that the evidence in the record is insufficient with respect to an

essential element of the nonmoving party’s claim. See Celotex, 477 U.S. at

325.    The burden then shifts to the nonmoving party, who must, by

submitting or referring to evidence, set out specific facts showing that a

genuine issue exists. See id. at 324. The nonmovant may not rest upon the

pleadings, but must identify specific facts that establish a genuine issue for


                                       4
trial. See, e.g., id.; Little, 37 F.3d at 1075 (“Rule 56 mandates the entry of

summary judgment, after adequate time for discovery and upon motion,

against a party who fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party

will bear the burden of proof at trial.” (quoting Celotex, 477 U.S. at 322)).



III. DISCUSSION

      Under the LWCA, an employee injured in an accident while in the

scope and course of his employment is limited to the recovery of workers’

compensation benefits as his exclusive remedy against his employer. See La.

R.S. § 23:1032(A). A so-called “borrowed employee” or “borrowed servant”

is also limited to workers’ compensation benefits. See Melancon v. Amoco

Prod. Co., 834 F.2d 1238, 1243 (5th Cir. 1988). Plaintiff therefore cannot

bring her state law claims if Cook was Forterra’s “borrowed employee.”

      “Under the borrowed employee doctrine, an employee of one company

may become the servant of another if he is transferred by the former to the

employ of the latter.” Stephens v. Witco Corp., 198 F.3d 539, 542 (5th Cir.

1999).    Whether a plaintiff is a borrowed employee for workers’

compensation purposes is “a legal issue for the court to decide.” Sanchez v.

Harbor Constr. Co., Inc., 968 So. 2d 783, 786 (La. App. 4 Cir. 2007).


                                       5
Louisiana courts and the Fifth Circuit have fashioned a ten-factor test to

determine this question. U.S. Fire Ins. Co. v. Miller, 381 F.3d 385, 388 (5th

Cir. 2004); Melancon, 834 F.2d at 1244. These factors are:

     1)    Who has the right of control over the employee beyond mere

           suggestion of details or cooperation?

     2)    Whose work is being performed?

     3)    Was there an agreement, understanding, or meeting of the minds

           between the original and the borrowing employer?

     4)    Did the employee acquiesce in the new work situation?

     5)    Did the original employer terminate his relationship with the

           employee?

     6)    Who furnished the tools and the place of performance?

     7)    Was the new employment over a considerable length of time?

     8)    Who had the right to discharge the employee?

     9)    Who had the obligation to pay the employee?

     10)   Who selects the employees?

Miller, 381 F.3d at 388. The Fifth Circuit has at various times emphasized

nearly all of the factors. Compare id. at 385 (noting that the Fifth Circuit

“has historically considered the fifth, eighth, ninth, and tenth factors to be

the most essential”), with Alday v. Patterson Truck Line, Inc., 750 F.2d 375,


                                      6
376 (5th Cir. 1985) (emphasizing the first, fourth, fifth, sixth, and seventh

factors). It is nonetheless clear that courts in this circuit have consistently

placed the most emphasis on whether the alleged borrowing employer had a

right to control the employee. See, e.g., Capps v. N.L. Baroid-NL Indus.,

Inc., 784 F.2d 615, 617 (5th Cir. 1986) (“[C]ourts place the most emphasis on

the first factor, control over the employee.”); Ruiz v. Shell Oil Co., 413 F.2d

310, 312 (5th Cir. 1969) (“The factor of control is perhaps the most

universally accepted standard for establishing an employer-employee

relationship . . .”).

      The Court will now consider each of the ten factors.

      1.     Who has the right of control over the employee beyond mere
             suggestion of details or cooperation?
      Determination of the control factor requires the Court to distinguish

“between authoritative direction and control, and mere suggestion as to

details.” Ruiz, 413 F.2d at 313. Critical to this factor is a determination of

which party “directly supervises the employee while the work is being

performed.” Sanchez, 968 So. 2d at 786.

      It is undisputed that Forterra, and not Lofton, supervised and

controlled Cook’s day-to-day work.16      Lofton’s corporate representative,



16    R. Doc. 20-7 at 2; R. Doc. 20-8 at 2; R. Doc. 37-2 at 70-72.

                                      7
Gene Lemoine, testified that once Lofton placed an employee with Forterra,

Forterra solely controlled how and when the employee performed his work. 17

Michael McCulloch, the Production Supervisor at the Forterra plant, and

Timothy Jones, the Director of Operations for the plant, both state in

affidavits that Forterra provided training, supervision, and direction to all

temporary employees that Lofton provided.18 No Lofton employees were

routinely at the Forterra plant for the purposes of monitoring, supervising,

or training the workers. 19 McCulloch and Jones also state that Forterra solely

controlled the sections of the facility where work would be performed, and

identified the jobs Lofton’s employees would perform.20 This type of work

arrangement indicates Cook was a borrowed employee. See Hotard v. Devon

Energy Prod. Co. L.P., 308 F. App’x 739, 742 (5th Cir. 2009) (control over

employee is present when employee reports only to an officer of the

borrowing employer on the jobsite); Miller, 381 F.3d at 388-89 (finding that

a borrowing employer exercised control over an employee when the only

individuals who could be considered the employee’s day-to-day supervisors

were officers of the borrowing employer); Melancon, 834 F.2d at 1245




17    R. Doc. 37-2 at 71-72.
18    R. Doc. 20-7 at 2; R. Doc. 20-8 at 2.
19    Id.
20    Id.
                                      8
(finding control over an employee when only the borrowing employer “told

him what work to do[] and when and where to do it”).

     Plaintiff argues that Forterra never exerted authoritative control over

Cook because Cook was still bound to adhere to certain policies promulgated

by Lofton, such as Lofton’s antidiscrimination, harassment, retaliation, and

safety guidelines.21 But plaintiff’s evidence is not probative of the question

of control. The relevant inquiry is instead who supervised Cook’s activities

at the jobsite, and the undisputed evidence establishes that it was Forterra

who provided this day-to-day supervision. The first factor therefore supports

a finding that Cook had the status of a borrowed employee. Cf. Tanner v.

Bunge Corp., No. 03-3243, 2004 WL 2297469, at *3 (E.D. La. Oct. 12, 2004)

(finding that the supposed borrowing employer did not exercise control

when officers of the lending employer were present at the jobsite supervising

the employee’s work).

      2.    Whose Work is Being Performed?

     It is undisputed that on the day of the accident Cook was performing

Forterra’s manufacturing work at the Forterra plant.22 Plaintiff contends

that this factor nonetheless weighs in its favor because Cook’s work at the


21   R. Doc. 37 at 7-8.
22   R. Doc. 20-1 at 2 ¶¶ 12-15; R. Doc. 37-1 at 3-4 ¶¶ 12-15.

                                      9
Forterra plant benefited both Forterra and Lofton.23 But the inquiry for this

factor is whose work Cook was performing, not who received ancillary

benefits from his labor. There is no dispute that Lofton’s sole business is

staffing temporary employees at other businesses. 24 Cook never performed

that type of work. This factor thus weighs in favor of a finding that Cook had

the status of a borrowed employee.

      3.    Was there an agreement, understanding, or meeting of the
            minds between the original and the borrowing employer?
      “In deciding this factor courts have looked to contractual provisions

and the behavior of the parties to determine whether an understanding

existed.” LeBlanc v. AEP Elmwood LLC, 946 F. Supp. 2d 546, 551 (E.D. La

2013) (citing Brown v. Union Oil Co. of Cal., 984 F.2d 674, 677 (5th Cir.

1993)). A written contract between the borrowing and lending employers is

not necessary, as long as there is evidence of an implicit agreement. See, e.g.,

Miller, 381 F.3d at 389. Here, on October 2, 2014, Lofton entered into a

written staffing agreement with Hanson Pipe & Precast.25 The agreement

stipulated that when Hanson requested a temporary worker, Lofton would

identify its workers under contract who were “best qualified to perform the



23    R. Doc. 37 at 8-9.
24    R. Doc. 20-5; see also R. Doc. 37-2 at 68.
25    R. Doc. 20-5.

                                      10
work indicated by [Hanson].”26 Hanson in turn had the right to reject or

terminate “for any reason and in its sole discretion” any worker Lofton

provided. 27 Pursuant to the agreement, Hanson would also “sign time slips

presented to it” by the temporary workers, and pay Lofton the “hourly rate”

for those hours worked plus a “markup.” 28

      McCulloch and Jones both state in their affidavits that Hanson later

changed its name to Forterra Pipe and Precast, LLC, and that Forterra

continued to receive temporary workers from Lofton pursuant to this same

staffing agreement.29 Plaintiff has not provided any evidence suggesting that

Hanson was not the predecessor corporation to Forterra. Lofton’s corporate

representative in fact testified that Lofton continued to provide Forterra with

laborers “in the same fashion” after Forterra changed its name. 30 This

evidence establishes that at the time of Cook’s accident, there was an

understanding between the parties that Forterra would hire temporary

employees from Lofton, and that Forterra had the right to reject or terminate

any employees Lofton sent. This factor therefore weighs in Forterra’s favor.




26    Id. at 1.
27    Id.
28    Id. at 2.
29    R. Doc. 20-7 at 2; R. Doc. 20-8 at 1-2.
30    R. Doc. 37-2 at 25.
                                      11
     4.    Did the employee acquiesce in the new work situation?

     “The focus of this factor is whether the employee was aware of his work

conditions and chose to continue working in them.” Brown, 984 F.2d at 678.

The undisputed evidence in the record indicates Cook acquiesced in his work

with Forterra, and plaintiff concedes this point.31 This factor therefore also

supports a finding that Cook had the status of a borrowed employee.

     5.    Did the original employer terminate his relationship with the
           employee?
     The fifth factor “does not ask whether the lending employer severed its

relationship [with the employee] completely.” Miller, 381 F.3d at 390.

Rather, courts examine the extent of the ties between the lending employer

and employee “while the borrowing occurred.” Id.; Capps, 784 F.2d at 617-

18 (complete termination of relationship not required because such a

requirement “would effectively eliminate the borrowed employee doctrine”).

The Fifth Circuit has instructed that a relationship is terminated for the

purposes of this factor when the lending employer has no day-to-day contact

with the employee, and the employee is supervised at the jobsite only by the

borrowing employer. Hotard, 308 F. App’x at 742; Tamez v. Anadarko

Petroleum Corp., No. 15-4941, 2017 WL 4351527, at *9 (E.D. La. Oct. 2, 2017)




31   R. Doc. 37 at 9.
                                     12
(finding termination when plaintiff had little contact with lending employer,

plaintiff was supervised entirely by borrowing employer, and borrowing

employer had the right to discharge plaintiff at any time).

      As addressed earlier, no employees of Lofton were routinely present at

the Forterra plant.    The record indicates that only Forterra’s officers

supervised temporary workers’ daily activities. 32 The record also establishes

that Forterra performed all on-site training, and that all temporary workers

were subject to Forterra’s safety guidelines and procedures. 33

      Lofton’s relationship with Cook was not completely severed during his

time working for Forterra.      First, Cook was still subject to Lofton’s

antidiscrimination, harassment, retaliation, and safety guidelines. 34

Second, Forterra did not have the right to reassign Cook, or any of Lofton’s

temporary workers, to duties not performed by general laborers. 35 But

because Forterra exclusively directed the scope of Cook’s work, Lofton was

not aware of Cook’s day-to-day activities.36 Lofton performed only quarterly




32   R. Doc. 20-7 at 2; R. Doc. 20-8 at 2.
33   Id.
34   R. Doc. 37-2 at 49-55.
35   Id. at 80 (Lofton corporate representative testifying that Forterra did
not have the right to “take” a temporary employee “outside” of the role for
which he was provided).
36   Id. at 77.

                                     13
site inspections of the Fonterra plant.37 Lofton therefore had very little

practical enforcement power over Cook during the periods in which he

worked for Forterra.

      While Lofton retained these ties to Cook, they are insignificant in light

of the Fifth Circuit’s determination that a borrowing employer’s exclusive

supervision of an employee’s day-to-day activities is sufficient to find a

termination of the relationship with the lending employer. Capps, 784 F.2d

at 617-18; Hotard, 308 F. App’x at 742. In light of this precedent, the Court

finds that this factor weighs in favor of a finding that Cook had the status of

a borrowed employee.

      6.    Who furnished the tools and the place of performance?

      Forterra furnished all of the tools that Cook used at the plant, and all

of Cook’s work took place at the Forterra plant. 38 Plaintiff concedes that the

record establishes that Forterra furnished the tools and the place of

performance. 39 This factor therefore weighs in favor of finding that Cook was

a borrowed employee.




37    Id. at 54.
38    R. Doc. 20-7 at 2; R. Doc. 20-8 at 2.
39    R. Doc. 37 at 10.

                                      14
      7.    Was the new employment over a considerable length of time?

      Cook was working at Forterra’s plant for over one year before the date

of his accident.40 Plaintiff concedes, and the Court anyway finds, that this

constitutes a considerable length of time. 41

      8.    Who had the right to discharge the employee?

      The proper focus under this factor is whether the supposed borrowing

employer “had the right to terminate [the employee’s] services with itself.”

Capps, 784 F.3d at 618. The record establishes that Forterra had this right.

Angelle Hollier, Lofton’s corporate operations manager, states in an affidavit

that “Forterra, at all times, retained the power to dismiss, discharge or

terminate Mr. Cook from his position at Forterra.” 42 Lofton’s corporate

representative similarly testified that Forterra had the right to terminate

Cook’s employment with Forterra. 43 This factor therefore also weighs in

favor of finding that Cook had the status of a borrowed employee.




40    R. Doc. 9-3 at 2 ¶ 4; R. Doc. 20-1 at 1 ¶ 1; R. Doc. 37-1 at 1 ¶ 1.
41    R. Doc. 37 at 10.
42    R. Doc. 20-9 at 2.
43    R. Doc. 37-2 at 76.
                                      15
     9.    Who had the obligation to pay the employee?

     The determinative question for this factor is whether Forterra

furnished the funds from which Cook was ultimately paid. Melancon, 834

F.2d at 1246. McCulloch states in his affidavit:

     Forterra prepared the time sheets for its temporary employees.
     The temporary employees approved the time sheets, and sent
     them to Lofton Staffing, pursuant to the agreement between
     Lofton Staffing and Forterra. Forterra paid Lofton Staffing the
     temporary employees’ hourly rates for the time shown on the
     time sheets plus a mark-up. Lofton Staffing then cut payroll
     checks to the temporary employees. 44
Lofton’s corporate representative confirmed that Lofton paid the temporary

workers an amount based upon the time sheets the employees submitted,

and that Lofton invoiced Forterra for those amounts. 45 Plaintiff does not

present any evidence contradicting this description of Forterra’s relationship

with Lofton. This payment arrangement is very similar to the arrangements

in Brown and Hotard, which the Fifth Circuit found weighed in favor of

borrowed employee status. See Brown, 984 F.2d at 679 (lending employer

paid the plaintiff, but “his pay was based on time tickets that had to be

verified daily” by the borrowing employer); Hotard, 308 F. App’x at 741-42

(borrowing employer approved the plaintiff’s time sheets and paid the




44   R. Doc. 20-7 at 2; see also R. Doc. 20-5 at 1.
45   R. Doc. 37-2 at 23-24.
                                     16
lending employer an hourly rate for the plaintiff’s work, and the lending

employer then cut the plaintiff a check). The Court therefore finds this factor

also supports a finding that Cook was a borrowed employee.

      10.   Who selects the employees? 46

      Lofton’s corporate representative testified that when Forterra needed

a temporary employee, it asked Lofton to provide individuals who were

qualified to complete a specific scope of work.47 Lofton then selected the

specific individuals for Forterra’s task.48 But as addressed earlier, Forterra

had the right under the staffing agreement to “reject any person provided”

by Lofton and could “at any time and for any reason and in its sole discretion

terminate the services” of a temporary employee. 49 The Court finds that this

factor is neutral in determining whether Cook had a borrowed employee

status.

      In summary, nine of the ten factors weigh in favor of finding that Cook

was a borrowed employee of Fonterra at the time of the accident. The

evidence overwhelmingly favors borrowed employee status.             Plaintiff’s


46    Courts in the Fifth Circuit do not always apply this tenth factor.
Compare Miller, 381 F.3d 385 (applying all ten factors), with Melancon, 834
F.2d 1238 (applying only the first nine factors). The Court will nonetheless
apply all ten factors.
47    R. Doc. 37-2 at 21.
48    Id.
49    R. Doc. 20-5 at 1.
                                     17
recovery is therefore limited to workers’ compensation benefits pursuant to

the LWCA, and her state law claims must be dismissed.



IV.   CONCLUSION

      For the foregoing reasons, defendant’s motion is GRANTED.

Plaintiff’s complaint is DISMISSED WITH PREJUDICE.



       New Orleans, Louisiana, this _____
                                     5th day of November, 2018.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                    18
